Citation Nr: 1221576	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to November 16, 2009, and in excess of 70 percent from November 16, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active service from February 1944 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 30 percent rating effective August 3, 2007, the date of  claim.  The Board remanded this case for further development in June 2011.  

In an April 2010 rating decision, the RO increased the rating for PTSD to 50 percent, effective November 16, 2009.  Further, in an April 2012 rating decision, the RO increased the rating for PTSD to 50 percent from August 3, 2007, and to 70 percent from November 16, 2009.  As this increase does not represent the maximum rating available, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993), and, the Board has characterized the issue as stated on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 16, 2009, the Veteran's service-connected PTSD caused occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, sleep impairment, flashbacks, intrusive thoughts and disturbances of motivation and mood, but without deficiencies in most areas.

2.  From November 16, 2009, the Veteran's service-connected PTSD caused deficiencies in most areas due to such symptoms as sleep disturbance, nightmares, flashbacks, intermittent suicidal ideation, and anxiety; his PTSD also results in an inability to establish and maintain effective relationships, but there is no showing of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to November 16, 2009, the criteria for entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From November 16, 2009, the criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA treatment records, records from Trenton Vet Center in Burlington County, and VA examination reports.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in December 2007 and November 2009 to evaluate the severity of his PTSD.  Although the claims file was not available for review at the examinations, the Board finds that the VA examinations are adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the Veteran's PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent November 2009 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the June 2011  remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in June 2011 directed the RO to obtain copies of treatment records from Trenton Vet Center in Burlington County and VA Ft. Dix Outpatient Center since August 2007.  The claims file shows that the RO obtained these records.  Accordingly, the Board finds that there has been substantial compliance with the June 2011 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

II.  Analysis

The Veteran is seeking an initial higher rating for his PTSD.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Veteran filed his claim for service connection in August 2007.  Treatment records from Trenton Vet Center in Burlington County showed that from May 2007 through September 2007, the Veteran suffered from intrusive thoughts, flashbacks, sleep disturbance, alienation, isolation, irritability, anger, flat affect, numbing, anxiety, poor concentration, hypervigilance and startle response.  His symptoms had recently been exacerbated due to his wife's sudden death, the current ongoing war and his daughter's cancer.  A November 2007 private opinion from W.H., D.O. indicated that the Veteran had recurrent nightmares, anxiety and memory problems.  

The Veteran was afforded a VA examination in December 2007.  At the examination, he  reported the same symptoms as described above.  The Veteran did report some problems maintaining relationships.  He also reported depression.  Importantly, he denied suicidal ideation, but did have a sense of foreshortened future.  After his wife died, he did withdraw and at times skipped grooming habits.  Prior to his retirement, the Veteran had been well-employed for the city doing building maintenance for 20 years.  It was observed that he did miss some time from work due to emotional problems.  

On mental status examination, the Veteran was casually and appropriately groomed.  His speech was clear, coherent and goal directed.  He was in good reality contact and oriented in all three spheres.  There were no delusions or hallucinations in his thought content.  There was no suicidal or homicidal ideation.  General reasoning and judgment were intact.  The Veteran's memory was fair to both recent and remote events.  His affect was calm, but expressed depression over loss of wife.  The diagnosis was PTSD.  A GAF of 52 was assigned to reflect moderately severe symptoms.  

In his March 2009 substantive appeal, the Veteran reported that his PTSD symptoms were getting much worse.  He avoided social situations and felt withdrawn.  

The Veteran was afforded another VA examination on November 16, 2009.  Essentially, the same symptoms as noted above were observed, as well as suicidal thoughts with no plan or intent, decreased appetite, and depression on a daily basis.  The Veteran's PTSD interfered with his normal daily activities due to isolation and irritability.  It was observed that PTSD did not interfere with his employment and rather his retirement impacted his symptoms.  He was married to his wife for 52 years and the relationship was "perfect".  He maintained a good relationship with his children and siblings.  His decreased socialization with friends was primarily due to death of many of them.  However, he had been going out less frequently.  

Mental examination findings were essentially the same as the previous examination although it was noted that he had poor concentration, mood was depressed and affect was constricted.  His thought processes were slightly tangential.  Importantly, the Veteran was able to maintain his activities of daily living, such as eating, dressing, toileting, cooking, cleaning and maintaining overall hygiene.  The GAF score assigned was 50.  

VA treatment records from 2007 to the present indicated that the Veteran slept well, although he had intermittent nightmares and some easy startling, but his depression and anxiety were fairly well-controlled.  These records primarily showed that he was going to follow up with the Vet Center.  

Prior to November 16, 2009

The Board now turns to whether an initial rating in excess of 50 percent is warranted prior to November 16, 2009.  After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent prior to November 16, 2009.  During this period, the Veteran did not exhibit symptoms such as suicidal ideation, obsessional rituals or impaired impulse control.  Further, his anxiety or depression did not affect his ability to function independently, and although he reported neglecting grooming after his wife's death, there has been no objective evidence of neglect of his personal hygiene.  In fact, as noted in the December 2007 VA examination, the Veteran was appropriately dressed.  He was able to maintain a marital relationship for many years before his wife passed away.  Moreover, the Veteran's speech was not illogical, obscure or irrelevant.  Rather his speech was normal rate, rhythm and amount.  He was alert and oriented to place and person.  There was no impairment of thought processes or communication.  

The Veteran's memory was considered fair and he expressly denied any suicidal ideation.  Moreover, the GAF score of 52 assigned by the December 2007 VA examiner reflects moderate symptoms.  In sum, the Veteran's symptoms prior to November 16, 2009, do not meet the criteria for a 70 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment was adequately contemplated by the 50 percent rating prior to November 16, 2009.  

The Board acknowledges the Veteran's combat service in WWII and the traumatic experiences that he suffered.  However, based on the medical evidence of record, an initial disability rating in excess of 50 percent prior to November 16, 2009, is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
   
From November 16, 2009

Likewise, the Board has also determined that a rating in excess of 70 percent is not warranted from November 16, 2009.  The medical evidence of record does not show  that a higher evaluation of 100 percent is warranted, as the Veteran has been consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech was consistently within normal limits.  The November 2009 VA examination clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, even though there is evidence of thoughts of suicide, there is no medical evidence of a persistent danger to hurting self or others.  Moreover, the Veteran was able to maintain minimal personal hygiene.  Further, although there were some reports of memory problems, there has been no medical finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation or his own name.  Importantly, the Veteran was able to maintain employment prior to his retirement.  Further, he had a good relationship with his children and siblings.  He was also married for 52 years prior to his wife's death.  

The November 2009 VA examination also showed that the Veteran was able to perform his activities of daily living.  Moreover, the GAF score assigned at the November 2009 VA examination of 50 is indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are contemplated under the current 70 percent rating.  In sum, the degree of PTSD impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment such as to warrant the next-higher 100 percent evaluation.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, the record does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent for the Veteran's PTSD from November 16, 2009.  38 C.F.R. § 4.7.  Again, as the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that the service-connected PTSD renders him unemployable.  In fact, both VA examinations indicated that he was able to maintain full time employment prior to his retirement.  Accordingly, there is no need for further analysis with respect to this matter.  



ORDER

Entitlement to an initial rating in excess of 50 percent prior to November 16, 2009, and a rating in excess of 70 percent from November 16, 2009, is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


